 84DECISIONS OF NATIONALLABOR RELATIONS BOARDloads in the shop, do all the necessary liaison work between theengineering department and other departments, handle the issuingof the manufacturing orders, and do considerable expediting in theshop to see that the orders are completed on schedule.They have toanswer questions from the commercial department in regard to de-livery commitments and determine whether new orders should betaken or not, and if they are taken, what delivery can be main-tained.Although these employees do 'no actual physical work, theyare under the same general supervision as the employees whom thePetitioner seeks to represent, and their duties are closely connectedwith the Employer's production operations.We find that they areplant clericals.We shall therefore include them in the voting group.Accordingly, we shall direct an election in the following votinggroup:All dispatchers,material-movemen, scheduling clerks,, andemployees in the stores and shipping and receiving departments atthe Employer's plant at Lynwood, California, excluding all otheremployees and all supervisors as defined in the Act.If a majority of the employees in the above voting group vote forthe Petitioner, they will be taken to have indicated their desire tobe included in the production and maintenance unit currently repre-sented by the Petitioner, and the Regional Director shall issue a.certificate of results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]7By Order Granting Petition and Amending Decision and Direction of Election, datedMarch 6, 1952,the Board granted a petition by the parties to exclude scheduling clerksfrom the voting group.QUEENSBROOK NEWS CO., INC.andLOCAL 917, INTERNATIONALBno ni-ERI3OOD OF TEAMSTERS, CHAUFFERS, WAREHOUSEMEN AND HELPERSOF AMERICA, AFL, PETITIONER.Case No. 2-RC-3895.February14,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George Turitz, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.98 NLRB No. 21. QUEENSBROOK NEWS CO., INC.853.A question affecting commerce existsconcerningthe representa-tion of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitionerseeks aunit of the Employer's return room em-ployees.The Intervenor, Newspaperand Mail DeliverersUnion ofNew York and Vicinity, contends thata separateunit ofreturn roomemployeeswould not be appropriate because an over-all unit hasalready been found appropriate by the Board. The Employer andthe Petitioner urge the Board to reconsider the unit question in thisproceeding.In an earlier proceeding, initiated in 1949, the Petitioner sought asimilar unit of return room employees.'The Board at that time foundappropriate a unit ofallemployees, "including drivers or routemen,floormen, distributors, and current and return room employees at theEmployer's Brooklyn, New York, plant."The Intervenor, who alsointervened in the earlier proceeding,z had previously represented theEmployer's floormen, distributors, and drivers, and there urged theover-all unit, including return room employees, which the Boardfound appropriate. In that proceeding the Petitioner argued thatthe Intervenor had shown a tendency to discriminate against returnroom employees; the Board observed that denial by a union of equalrepresentation to employees would be curable by rescission of anycertification that might be issued to such union.3On July 7, 1950, the Intervenor was certified in the earlier case.Months after, during which the return room employees were advisedby the Intervenor that nothing could be done for them until a con-tract had been negotiated for their members, the Employer and theIntervenor entered into a contract on March 1, 1951, which, althoughnaming all certified classifications in its coverage, expressly statedthat no provision was made as to wages, hours, and working condi-tions of return room employees.'Return room employees earn $59a week, with lunch period on their own time; all other employees inrQueensbrookNews Co , lire,2-RC-1394. May 25,1950,not reported in printed volumesof hoard decisions,seeBronxCountyNewsCorporation,89 NLRB 1567,there citedIOther cases consideredby theBoard with,and decided on the basis of,Bronx CountyNews CorporationwereBt ooklyn NewsCo ,Inc ,2-RC-1370,May 25,1950,not reportedin printed volumes ofBoard decisions ,Novick NewsCo , 2-RC-1934,May 25, 1950, notreported in printed volumes of Boaid decisions .SeljanNewsCo , 2-RC-1732,May 25, 1950,not reported in printedvolumes ofBoard decisions,to all of which the Intervenor was apartySee footnote 2 ofBronx County News Corporation,above.This clause provided :27 (a)Due to thedifferencesbetween theparties which have not yet been resolved,it is understoodthat therates of pay, hoursand conditionsof work for Return Roomemployees,will be separatelynegotiated.Obviously thereis no meritto theIntervenors contentionthat acontract with such pro-vision bars this proceeding involving only return room employeesThe record indicatesthat the Intervenorcurrentlyhas similar contracts with BronxCounty NewsCompany,Brooklyn News Co , IncNovick NewsCo , and Seljan News Co.998666-vol 98-5`3-- 7 86DECISIONSOF NATIONALLABOR RELATIONS BOARDthe unit earn $91 a week and their lunch is on company time. TheIntervenor states that it demands a uniform scale of wages for allemployees and cites the Employer's refusal to pay that scale to returnroom employees as the reason for its inability to negotiate a contracton their behalf.The Employer states that it cannot pay the higherwage for work in the return room.The record shows that the Intervenor is a union which limits itsmembership to sons of members except in certain instances wherepermanent employees in shops organized by it are granted member-ship if the wage scale is appropriate, or membership after long serv-ice-with restriction as to employment elsewhere-if the scale is notappropriate.None of the return room employees of the Employer wasgiven a membership card by the Intervenor although some inquiry tothat end was made, and the Intervenor processed no grievances forthese employees, who considered it hopeless to ask for membershipunless a contract was negotiated.It is clear that no equal representation was accorded to the Employ-er's return room employees by the Intervenor although that union wascertified by the Board as their collective bargaining representative.-'In these circumstances we are of the opinion that the inclusion ofreturn room employees in a broader unit under our prior unit deter-mination does not necessarily render inappropriate at this time aseparate unit of return room employees.Had the question of repre-sentation for these return room employees arisen originally at a timewhen no union sought to represent them in a single unit with otheremployees, the Board might well have found appropriate a residual ordepartmental unit of return room employees and directed an electionamong them on that basis .6 Such a union is no less appropriate now.Because of the absence of any previous bargaining for these returnroom employees as a separate unit, we did not in our earlier decisiondeem it necessary to give them a self-determination election. In thelight of developments since then we think the advisability of such anelection is apparent.6The Intervenor contends that this proceeding is not an appropriate one: that thePetitioner,instead of the petition filed herein,should submit a motion in the earlierproceeding to rescind the certification,or should petition for 'decertification.As we findthat a unit of return room employees may, in all the circumstances,be an appropriateone, we deny the Intervenor'smotion to dismiss this proceeding.As to the decrease inthe Employer's operations due to loss of one line of magazines distributed by it-alsourged by the Intervenor as a ground for dismissal-we note the Employer's testimonythat efforts were being made to get back this business.Nothing inthis record wouldjustify a dismissal of or postponement of this proceeding on the ground of curtailed opera-tions on the part of the Employer.6At Queensbrook News these employees work in a separatearea with ahigh partitionand are separately supervised.Theydo not interchange with floormen,distributors, anddriversThedifference in wages has already been mentioned.Also theirvacation privi-leges and their working week differ from those of the other classifications in the over-allunit. THE BUREAU OF NATIONAL AFFAIRS, INC.87If in the election directed herein a majority of the return roomemployees vote for the Petitioner, they shall be deemed to have indi-cated their desire to constitute a separate appropriate unit. In thatevent the Regional Director is instructed to issue a certification ofrepresentatives to the Petitioner for a unit of all return room employeesof the Employer at its Brooklyn, New York, plant, excluding all otheremployees, and all supervisors 7 as defined in the Act, which unit theBoard, in such circumstances, finds to be appropriate for purposes ofcollective bargaining.We shall then modify accordingly the certifi-cate issued to the Intervenor on July 7, 1950. If a majority vote forthe Intervenor, they shall be deemed to have elected to remain in theunit originally found appropriate by the Board.[Text of Direction of Election omitted from publication in thisvolume.]7Although the Petitioner would include the foreman of the return room in the unit onthe ground that he is a "mere messenger boy" for the Employer,we shall exclude himfrom the unit as a supervisor.The record indicates that he makes effective recommenda-tions concerning the retention of new employees and the discharge of employees,as wellas responsibly directing the work of the return room.TIIE BUREAU OF NATIONAL AFFAIRS, INC.andWASHINGTON NEWSPAPERGUILD, OF THE AMERICAN NEWSPAPER GUILD,CIO,PETITIONER.Case No. 5-RC--850.February 14,1952Supplemental Decision and Direction of ElectionIn our decision of October 9, 1951 (96 NLRB 673), in this matter,the Board found that the unit sought by the Petitioner was inap-propriate.In view of this conclusion, and as the Petitioner clearlyand emphatically 1 stated that it did not desire an election in any otherunit which the Board might find appropriate, the Board issued anorder dismissing the petition.On January 15, 1952, the Petitioner filed a petition for reconsidera-tion, and thereafter the Employer filed a memorandum in oppositionto the petition.In its request for reconsideration the Petitioner haschanged its position and has withdrawn its objection to an election,among the employees it seeks to represent, to determine whether thoseemployees should be added to the unit of editorial employees whichthe Petitioner now represents.As such a unit would be appropriatefor the reasons stated in our decision of October 9, 1951, in this matterand inRecord Publishing Company,91 NLRB No. 215 (not reportedin printed volumes of Board decisions), the Board hereby reopens1The position of the Petitionerwas sostated atthe hearing and in thePetitioner's briefwhich concluded,"Because ofthe compellingcircumstances in this case,the Guildbelievesthat the unit itrequests should be neither reduced nor enlarged. It is not interested in,nor does itrequest, thedesignation of any alternative unit as appropriate."98 NLRB No. 26.